Case: 1:17-md-02804-DAP Doc #: 1513 Filed: 04/04/19 1 of 2. PageID #: 43192




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í86)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,359 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:

                    Apr 04, 2019
                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1513 Filed: 04/04/19 2 of 2. PageID #: 43193




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                 MDL No. 2804



                  SCHEDULE CTOí86 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


ALABAMA NORTHERN

                                   City of Cullman, Alabama v. Amerisourcebergen Drug
  ALN        5       19í00444      Corporation et al

MARYLAND

                                   City of Seat Pleasant, Maryland v. Endo Health
  MD         8       19í00802      Solutions Inc. et al Opposed 4/3/19

NEW MEXICO

                                   Board of County Commissioners of the County of Lea
  NM         2       19í00222      v. AmerisourceBergen Drug Corporation et al

NEW YORK SOUTHERN

  NYS        1       19í02421      Baldwin County, AL v. Sackler et al

WEST VIRGINIA NORTHERN

                                   CITY OF CHARLES TOWN v. AMERISOURCE
  WVN        3       19í00040      BERGEN DRUG CORP. et al

WYOMING

  WY         1       19í00056      Rock Springs WY v. Purdue Pharma LP et al
